The City of San Antonio,
                                                                  Acting by and through its
                                                                  Agent City Public Service



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2014

                                    No. 04-13-00142-CV

                                      Joe A. ZUNIGA,
                                          Appellant

                                               v.

 THE CITY OF SAN ANTONIO, Acting by and through its Agent City Public Service Board
                            d/b/a CPS Energy,
                                 Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14216
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

     The court has considered the appellant's motion for rehearing en banc, and the motion is
DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court